Decree affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate. No opinion.
Concur: Loughran, Ch. J., Conway, Fuld and Froessel, JJ.; Lewis, Desmond and Dye, JJ., dissent and vote for reversal in the following memorandum: When the will is read as a whole, it is clear that the testatrix intended a ratable distribution of the remainder of the Sibyl M. Bower trust among the named beneficiaries. (Matter of Low, 232 App. Div. 414, affd. 257 N. Y. 613; Matter of Knickerbocker, 255 App. Div. 309, affd. 280 N. Y. 560.)